DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Amendment 
2. 	The Examiner acknowledges the amended claims filed on 01/27/2022. Claims 17 has been amended. Claim 22 has been added. 

Response to Arguments
3.	Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
4. 	In RE claims 17-18: Applicant submits that Han fails to disclose “the structural features are defined as regions of lower contrast than the surrounding output light beam”. Applicant further argues that Han only supports the notion of the first meta-surface MS1 having regions of higher contrast and that Han seeks to only maximize contrast between bright spots and surrounding regions; see pages 6-8 of the Remarks. 
 	Examiner respectfully disagrees. Han discloses, referring to figure 8, a change in contrast from a minimum value to a maximum value is repeatedly shown. FIG. 8 is a graph showing a contrast of the structured light pattern; see fig. 8 and paragraphs 0076-0077. Thus, Han explicitly discloses structural features are defined as regions of lower contrast than the surrounding output light beam. Although Han also discloses high contrast values, it is noted that the claims do not preclude from also having high 

5. 	Applicant submits that Liu was issued on June 30, 2020; Shaltout was published on April 15, 2021; Kim was issued on July 7, 2020; and Hicks was published on May 10, 2018. Each of these dates falls after the December 18, 2017 priority date of the Present Application. Hence, these references are not available as prior art pursuant to 35 U.S.C. § 102 unless the Examiner can show that the subject matter taught is entitled to an earlier date (see pages 8-9 of the Remarks). 
 	The examiner respectfully disagrees. 
 	Liu et al. (US Patent 10,699,429) claims priority benefit of U.S. provisional patent application Ser. No. 62/547,777, filed on Aug. 19, 2017. 
 	Shaltout et al. (US-PGPUB 2021/0108964) claims the priority benefit of U.S. Provisional Patent Application Ser. No. 62/188,727, filed Jul. 5, 2015. 
 	Kim et al. (US Patent 10,705,406) claims priority from Korean Patent Application No. 10-2016-0152967, filed on Nov. 16, 2016. 
Nov. 10, 2016. 
 	The instant application 16/772,861 has been filed on or after March 16, 2013, which is being examined under the first inventor to file provisions of the AIA . Therefore, the cited references Liu, Shaltout, Kim and Hicks used in the 35 USC 103 rejection qualified as 35 USC 102(a)(2) dates.  

The following is a quotation of 35 U.S.C. 102
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6. 	In Re claim 19: Applicant submits that the claimed contrast ratio in the range of 70% to 90% is not a high ratio but is a relatively low ratio that represents the structural features having a contrast ratio in the range of 70% to 90%, and being lower than the intensity of the surrounding light beam. In other words, the intensities do not differ by more than 10% to 30%. Thus, comparison with the sections of Han referencing maximizing the contrast is incorrect (see pages 9-10 of Remarks). 
 	Examiner respectfully disagrees. As explained above, Han is not limited to maximizing contrast. Instead, as discussed in paragraphs 0076-0079 and fig. 8, Han also teaches providing a structured light pattern having regions of lower contrast. In addition, Han discloses providing small contrast changes. For example, in Figure 8, smaller contrast changes are provided from d of 25µm to 125µm. Furthermore, Han discloses a uniform intensity distribution over angular space can make the structured 

7.  	In RE claim 1, Applicant argues that Liu merely states that there can be an "overlap[ping]" field of view. Thus, "overlapping" is not the same as "matching" a field of view because overlapping simply involves the field of view of the projector falling somewhere within the field of view of the camera in Liu; see pages 10-11 of the Remarks. 
 	Examiner respectfully disagrees. It is noted that claim 1 broadly recites “…the array of surface elements has phase properties to shape the output light beam to substantially match a field of view of the image sensor…”. Therefore, the claims do not require the outputted light beam to fully and completely match the field of view of the image sensor. Instead, the claimed features simply indicate that the outputted light beam and the field of the image sensor can coincide in some none restricted regions. 
In the instant case, the structured outputted light of Liu substantially matches (overlaps in a non-limiting manner) the field of view of the image sensor; see fig. 5A, 2-4 and col. 10, lines 10-38. 
 	Applicant further submits that Liu is silent on any use of meta-surfaces. In response to Applicant’s position, the examiner would like to point out that Han and Liu In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

8. 	In RE claims 2-8, 10-15, 21-22: Applicant submits similar arguments as those presented for claim 1, therefore the response to arguments for claim 1 (see section 7) also applies to claims 2-8, 10-15, 21-22. 


Note: Claim 17 has been amended so as to further include estimating information about facial features of the subject. Accordingly, the rejection of claim 17 has been modified to address the newly added subject matter. 

Claim Rejections - 35 USC § 103
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 17-18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US-PGPUB 2017/0287151) in view of Liu et al. (US Patent 10,699,429).
	Regarding claim 17, Han discloses a subject imaging and monitoring system (see item 1000 in fig. 16) for imaging and monitoring a scene containing a subject (See OBJ in fig. 16. Using a structured light system to recognize people; see paragraphs 0003, 0108), the imaging system including: 
 	a light source for generating an input light beam and projecting the input light beam along a path towards the scene (Structured light generator 1200 includes a light source; see paragraphs 0109, 0056-0058, 0098-0099; see figs. 16, 4, 14-15); 
 a dielectric metasurface positioned within the path of the input light beam, the metasurface having a two dimensional array of surface elements configured to produce a two dimensional structured light pattern (Structured light generator 1200 can include a light source and at least one metasurface and can take the form of one of the structured light generators 100 to 105. The first meta optical device 120 can further include a substrate SU1 supporting the nanostructures NS constituting the first metasurface MS1. The nanostructure NS can include a dielectric material. Light that is emitted from the light source LS and forms one beam spot 10 is split into a plurality of light rays by the metasurface MS, and each plurality of light rays forms beam spot images 12 over a ) including a plurality of structural features disposed at known locations across the beam to generate a structured output light beam for illuminating the subject in the scene (Each plurality of light rays forms beam spot images 12 over a predetermined angular space. The beam spot images 12 have various distributions determined by detailed conditions of the metasurface MS, and are referred to as the structured light SL; see figs. 1-3 and paragraphs 0109, 0049-0054), 
 wherein the structural features are defined as regions of lower contrast than the surrounding output light beam (A distance from the light source to the first metasurface can be determined such that a contrast of a structured light pattern formed by the distribution of the light rays is a maximum; see paragraphs 0014, 0067-0069, 0079, 0117 and figs. 7-8); 
 	an image sensor configured to capture images of returned light being light from the structured output light beam that is reflected or backscattered from the subject (Sensor 1400 senses the structured light SLr reflected by the object OBJ; see fig. 16 and paragraphs 0110,0108); and 
 	a processor configured to process the captured images to estimate depth information about features of the subject from changes in the two dimensional structured light pattern (Processor 1600 which analyzes depth information, a shape, or a motion of the object OBJ having a 3D shape by comparing pattern changes in the structured light SLi radiated by the structured light generator 1200 and the structured r received by the sensor 1400; see paragraphs 0108, 0111. Using the structured light system to recognize people; see paragraphs 0003, 0108). 
 	However, Han fails to explicitly disclose estimating facial features. 
 	On the other hand, Liu discloses using a structured light system for estimating facial features (The processors can process the resulting coordinate data for purposes of facial recognition, see col. 14, lines 36-63). 
Since Han and Liu are both directed to providing structured light patterns and executing people and object recognition, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han and Liu to provide estimate depth information about facial features of the subject for the purpose of improving the location estimation of the subject that is being captured. 

 Regarding claim 18, Han and Liu disclose everything claimed as applied above (see claim 17). In addition, Han discloses the structural features include dots disposed at known locations across the output light beam (Each plurality of light rays forms beam spot images 12 over a predetermined angular space. The beam spot images 12 have various distributions determined by detailed conditions of the metasurface MS, and are referred to as the structured light SL; see figs. 1-3 and paragraphs 0109, 0049-0054).

 	Regarding claim 19, Han and Liu disclose everything claimed as applied above (see claim 17). In addition, Han discloses a distance d between the first metasurface MS1 and the light exit surface 110a can be determined so that a contrast ratio of may be maximum; see paragraphs 0067 and 0117. Figure 8 repeatedly shows a change in contrast from a minimum value to a maximum value. Smaller contrast changes are also provided from distance d 25µm to 125µm. 
 	It would have been an obvious matter of design choice to provide the contrast ratio is in the range of 70% to 90% since applicant has not disclosed that the range of 70% to 90% solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any other contrast ratio for the purpose of precisely estimating the location of the subject that is being captured.

12.	Claims 1-5 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US-PGPUB 2017/0287151) in view of Liu et al. (US Patent 10,699,429). 
 	Regarding claim 1, Han discloses an imaging system (see item 1000 in fig. 16) for imaging a subject (see OBJ in fig. 16), the imaging system including: 
 	a light source for generating an input light beam and projecting the input light beam along a path towards the subject (Structured light generator 1200 includes a light source; see paragraphs 0109, 0056-0058, 0098-0099; see figs. 16, 4, 14-15); 
 	a dielectric metasurface positioned within the path of the input light beam, the metasurface having a two dimensional array of surface elements configured to impose predetermined phase, changes to the input light beam to generate an output light beam for illuminating the subject (Structured light generator 1200 can include a light source and at least one metasurface and can take the form of one of the structured light generators 100 to 105. The first meta optical device 120 can further include a substrate Light that is emitted from the light source LS and forms one beam spot 10 is split into a plurality of light rays by the metasurface MS, and each plurality of light rays forms beam spot images 12 over a predetermined angular space. The beam spot images 12 have various distributions determined by detailed conditions of the metasurface MS, and are referred to as the structured light SL; see figs. 16, 4, 14-15, 1-3 and paragraphs 0109, 0056, 0060, 0062, 0098-0100, 0049-0054); and
 	 an image sensor configured to image returned light being light from the output light beam that is reflected or backscattered from the subject (Sensor 1400 senses the structured light SLr reflected by the object OBJ; see fig. 16 and paragraphs 0110,0108).  	However, Han fails to explicitly disclose the array of surface elements has phase properties to shape the output light beam to substantially match a field of view of the image sensor.  
  	On the other hand, Liu discloses the array of surface elements has phase properties to shape the output light beam to substantially match a field of view of the image sensor (The field of view 507 of the detector 410-e can substantially overlap with the field of view 504 of the pattern projector 100-e. The detector 410-e can form and/or collect one or more images of at least a portion of the scene 506 illuminated by the patterned radiation; see fig. 5A, 2-4 and col. 10, lines 10-38). 
Since Han and Liu are both directed to providing structured light patterns, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han and Liu to provide the array of 

Regarding claim 2, Han and Liu disclose everything claimed as applied above (see claim 1). In addition, Han discloses the array of surface elements has phase properties to produce a two dimensional structured light pattern across the output light beam (Light that is emitted from the light source LS and forms one beam spot 10 is split into a plurality of light rays by the metasurface MS, and each plurality of light rays forms beam spot images 12 over a predetermined angular space. The beam spot images 12 have various distributions determined by detailed conditions of the metasurface MS, and are referred to as the structured light SL; see figs. 1-3 and paragraphs 0109, 0049-0054).

Regarding claim 3, Han and Liu disclose everything claimed as applied above (see claim 2). In addition, Han discloses the structured light pattern includes a plurality of dots disposed at known locations across the output light beam (Each plurality of light rays forms beam spot images 12 over a predetermined angular space. The beam spot images 12 have various distributions determined by detailed conditions of the metasurface MS, and are referred to as the structured light SL; see figs. 1-3 and paragraphs 0109, 0049-0054).

claim 4, Han and Liu disclose everything claimed as applied above (see claim 3). In addition, Han discloses the dots are defined as regions of lower contrast than the surrounding output light beam (A distance from the light source to the first metasurface can be determined such that a contrast of a structured light pattern formed by the distribution of the light rays is a maximum; see paragraphs 0014, 0067-0069, 0079, 0117 and figs. 7-8). 

 	Regarding claim 5, Han and Liu disclose everything claimed as applied above (see claim 4). In addition, Han discloses a distance d between the first metasurface MS1 and the light exit surface 110a can be determined so that a contrast ratio of structured light generated by the structured light generator 100, that is, contrast, may be maximum; see paragraphs 0067 and 0117. 
 	It would have been an obvious matter of design choice to provide the contrast ratio is in the range of 70% to 90% since applicant has not disclosed that the range of 70% to 90% solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any other contrast ratio which is at its maximum as described in paragraphs 0067 and 0117 for the purpose of precisely estimating the location of the subject that is being captured.
 	Regarding claim 10, Han and Liu disclose everything claimed as applied above (see claim 1). In addition, Han discloses the light source is a laser (The light source can be a laser light source; see paragraphs 0050, 0058, 0099). 

claim 11, Han and Liu disclose everything claimed as applied above (see claim 10). In addition, Han discloses the laser is a vertical-cavity surface emitting (VCSEL) laser (The light source array can be a vertical-cavity surface-emitting laser (VCSEL) array; see paragraphs 0050, 0099). 

 	Regarding claim 12, Han and Liu disclose everything claimed as applied above (see claim 1). In addition, Han discloses an imaging system according to claim 1 configured for operation in a driver monitoring system for monitoring a vehicle driver.  
(Object recognition apparatus 1000 can be used as a sensor which precisely obtains 3D information regarding an object and used in various electronic devices. The electronic device can be an autonomous driving device such as a driverless car or an autonomous vehicle; see paragraph 0114). 

 	Regarding claim 13, Han and Liu disclose everything claimed as applied above (see claim 1). In addition, Han discloses an imaging system according to claim 1 configured for operation in a mobile device for imaging a user of the mobile device (Object recognition apparatus 1000 can be used as a sensor which precisely obtains 3D information regarding an object and used in various electronic devices. The electronic device can be a mobile communication device; see paragraph 0114).

13.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liu and further in view of Shaltout et al. (US-PGPUB 2021/0108964). 
Regarding claim 6, Han and Liu disclose everything claimed as applied above (see claim 1). However, Han and Liu fail to disclose the array of surface elements have polarizing properties to polarize the output light beam into a first polarization state corresponding to a left hand or right hand circular polarization.  
  	Nevertheless, Shaltout discloses the array of surface elements have polarizing properties to polarize the output light beam into a first polarization state corresponding to a left hand or right hand circular polarization (The metasurface spatially separates LCP and RCP spectra of the incident light. The LCP and RCP spectral components are then projected onto an array of charged coupled detectors (CCD); see paragraphs 0021-0022, 0005). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han, Liu and Shaltout to provide the array of surface elements have polarizing properties to polarize the output light beam into a first polarization state corresponding to a left hand or right hand circular polarization for the purpose of improving biometric sensing applications. 

14.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liu and further in view of Alu et al. (US-PGPUB 2017/0125911). 
 	Regarding claim 21, Han and Liu disclose everything claimed as applied above (see claim 1). However, Han and Liu fail to expressly disclose the metasurface includes surface elements providing local phase variations which perform a lensing effect to focus or defocus the beam.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han, Liu and Alu to provide the metasurface includes surface elements providing local phase variations which perform a lensing effect to focus or defocus the beam for the purpose of improving loss-immune phase compensation.

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liu and further in view of Kim et al. (US Patent 10,705,406). 
 	Regarding claim 14, Han and Liu disclose everything claimed as applied above (see claim 1). However, Han and Liu fail to expressly disclose the imaging system according to claim 1 configured for operation in a LIDAR system.  
 	Nevertheless, Kim discloses the imaging system configured for operation in a LIDAR system (The lidar device 3000 can include a light source unit 3200 that irradiates light, a 2D light modulating device 3300 that steers the light irradiated from the light source unit 3200 toward an object OBJ, and a sensor unit 3400 that senses light reflected from the object OBJ.  The 2D light modulating device 3300 can have a structure or a modified structure of any one of the 2D light modulating devices 1000. Device 1000 includes phase modulating elements 100 that have meta surfaces 
 	Since Han and Kim are both directed to obtaining 3D information about an object and implementing the sensing in the a self-driving vehicle, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han, Liu and Kim to provide the imaging system configured for operation in a LIDAR system for the purpose of easily substituting the sensing device in different 3D imaging applications. 

16.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liu and further in view of Hicks et al. (US-PGPUB 2018/0129866). 
 	Regarding claim 15, Han and Liu disclose everything claimed as applied above (see claim 1). However, Han and Liu fail to expressly disclose the imaging system configured for operation in a computer webcam for imaging a user of the computer.  
 	On the other hand, Hicks discloses the imaging system configured for operation in a computer webcam for imaging a user of the computer (Image processing device 2300 can include a camera sensor-type imaging device such as a webcam or webcam sensor; see paragraph 0132. Using a metasurface for shaping of the radiation distribution pattern; see paragraphs 0065, 0075). 
 	Since Han and Hicks are both directed to shaping the emitting radiation, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han, Liu and Hicks to provide the imaging system configured for operation in a computer webcam for imaging a user of . 

17.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Liu and further in view of Han et al. (US-PGPUB 2020/0249429), hereinafter referenced as Han ‘429 (Provisional date 4/22/15 and foreign date 6/12/2016).   
 	Regarding claim 22, Han and Liu disclose everything claimed as applied above (see claim 1). However, Han and Liu fail to expressly disclose the metasurface includes surface elements having different thickness at different locations across the metasurface. 
 	Nevertheless, Han ‘429 discloses a surface includes nanostructure elements having different thickness at different locations across the surface (see paragraphs 0139, 0161, 0015-0016, 0008 and fig. 16). 
 	Since Han and Han ‘429 are both directed to providing a plurality of nanostructures in imaging systems, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Han, Liu and Han ‘429 to provide surface elements having different thickness at different locations across the metasurface for the purpose of effectively compensating for non-uniformity of focusing performances for locations of the imaging apparatus.


Allowable Subject Matter
18. 	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

19.	Claims 16 and 20 are allowed.
20.	The following is an examiner’s statement of reasons for allowance:
 	 Claim 16, the prior art does not teach or fairly suggest “…a dielectric metasurface positioned within the path of the input light beam, the metasurface having a two dimensional array of surface elements configured to circularly polarize the input light beam to generate an output light beam having a circular polarization state for illuminating the scene; a polarization filter configured to receive reflected light from the scene and to direct the reflected light having the circular polarization state to the image sensor and to reject light having all other polarization states; and an image sensor configured to image the reflected light to obtain images of the scene…” and used in combination with all of the other limitations of claim 16.


	Claim 20 depends on allowable claim 16. Therefore, the dependent claim is also held allowable.




Citation of Pertinent Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Kamali et al. (US-PGPUB 2018/0292644) discloses scattering elements of the meta-surface can be different from other scattering elements, for example having a larger or smaller width or height. 	

Conclusion
22. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

23. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/14/2022